Moore, J.
This is a case to test the constitutionality of section 5187, 3 How. Stat., commonly known as the “Teachers’ Institute Law.” Section 5187 reads as follows:
“That all boards or officers authorized by law to examine applicants for certificates of qualification as teachers shall collect, at the time of examination, from each male applicant for a certificate an annual fee of one dollar, and from each female applicant for a certificate an annual fee of fifty cents; and the director and secretary of any school board that shall employ any teacher who has not paid the fee hereinbefore provided shall collect, at the time of making contract, from each male teacher so employed an annual fee of one dollar, and from each female teacher so employed an annual fee of fifty cents. All persons paying a fee as required by this section shall be given a receipt for the same, and no person shall be required to pay said fee more than once in any school year.”
*678Other sections of the law provide that the money derived from these fees shall be expended towards defraying the expenses of holding county teachers’ institutes.
The school officers of the city of Muskegon have for several years refused to collect these fees. The relator petitioned the circuit court for Muskegon county asking that the respondent be compelled by mandamus to collect these fees. The circuit court refused to make the order, and the proceeding is brought here by certiorari.
It is urged by respondent that section 5187 is defective, incomplete, and ineffectual. We do not think so. The language is simple, and easy to be understood. If it is the duty of the board to collect, it would follow naturally that it is the duty of the teacher to pay, the fee, as a condition of receiving the examination or employment, as the case may be. It ought not to be difficult for the board of education to say to an applicant for a license to teach, or to an applicant for a teacher’s position, that the applicant must comply with the law before the examination proceeds or the contract is made.
It is also urged that the law violates the provisions of section 1, art. 14, of the Constitution, because the fees are specific taxes, and must be applied according to the provisions of the section just cited. It is urged that the fees are not uniform, and for that reason the statute is unconstitutional. We think none of these positions well taken. The principles involved are so ably discussed by Justice Cooley, in Youngblood v. Sexton, 32 Mich. 413, that it is not necessary to continue the discussion here. See State v. French, 17 Mont. 54.
The writ of mandamus should issue as prayed for by the relator, but without costs.
Grant, Montgomery, and Hooker, JJ., concurred. Long, C. J., did not sit.